Title: To Alexander Hamilton from James McHenry, 1 May 1799
From: McHenry, James
To: Hamilton, Alexander


          
            (private)
            Dear Sir
            Philad. 1 May 1799.
          
          I have received your letter this morning addressed to Col. Hamtramck, relative to the destination of the Galley Senator Ross, and take the liberty to detain it until I can hear from you upon the subject.
          Should it be thought proper, to create a depot of troops artillery &c at a place the best calculated to guard against invasion from the Missisippi, and the Ohio; or to secure our territory upon the Missisippi, by a sudden transfer of troops to that quarter, it is probable you may consider Massac, or some spot in its vicinity the fittest place to answer both objects. If the troops &c were to be collected at Pittsburg, at certain seasons, they could not descend to Massac, for want of water, and in winter, would generally be prevented by the ice; whereas, troops stores &c can at all times (unless when the Missisippi is frozen near the mouth of the Ohio, (which sometimes happens,) quickly enter the Missisippi from Massac.
          I submit therefore, whether any inconveniences can result from detaining the galley at Massac till you can have a fuller view of things upon the Missisippi, and mature your opinion, as to the most eligible place upon the Ohio, to concentre a reserve of troops, should such a measure be proper or necessary. Gen. Wilkinson may be daily expected, who will furnish you with the former, as well as with information respecting the North Western garrison, generally.
          When you consider the distance of Fort Wayne from the Ohio, and the tedious process of passing letters to an Officer at that post which are to affect garrisons upon the Ohio you will no doubt, as soon as possible, make  the arrangement contemplated in my instructions, or such a distribution of concatenated military authority, as will obviate the inconveniences aluded to, and in certain events, the injury which the service must experience by the present position of Lt. Col. Hamtramck.
          Yours truely & Affly
          
            James McHenry
          
          Majr Gen Hamilton.
        